Title: Patrick Gibson to Thomas Jefferson, 2 March 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 2nd March 1814—
          I wrote to you by last mail inclosing a note for your signature to renew the one in bank due the 4th Inst and am apprehensive it may not be received in time to meet it, having again too long delayed forwarding it, I shall however pay the one due on Friday and offer the new one when received—You will have observed by my letter that the information you had received relative to flour was incorrect I have continued to offer what I have on hand at 5$ without meeting with a purchaser, the offering price is 4½ to 4¾$—I inclose you as requested one hundred dollars in small notes—
          With great respect I am 
          Your obt ServtPatrick Gibson
        